Title: From George Washington to Charles Lee, 27 April 1788
From: Washington, George
To: Lee, Charles



Dear Sir,
Mount Vernon April 27th 1788

Your two favors of the 11th & 17th Inst. have been duly received—I am much obliged to you for the trouble which the negotiating the Certificate that I forwarded to you has given, and must further intrude upon you by requesting that you will dispose of the certificates which are in your hands to the best advantage and have the proceeds of them passed to my Credit with the James River Company—As I have already discharged my taxes here for the last year, I shall have no occasion for them on that score.
I thank you, my dear Sir, for your kind attention in forwarding the Acct of my taxes due upon my lands in Green Briar, and as you inform me that Mr Hopkins is so obliging as to offer to settle with the Sheriff for them, I shall write to him upon the subject, and enclose him Certificates to discharge all that is due previous to the year 1787, for the payment of which I shall endeavour to procure Tobacco notes, which shall be forwarded to him as soon as I can obtain them. With great regard and esteem I am, Dear Sir, Yr Most Obedt Hble Sert

Go. Washington



P.S. Enclosed is a letter to Mr Hopkins under a flying seal, which you will be so good as to close and deliver to him; you will see by the contents what steps I have taken to discharge the tax bill which you forwarded to me, and as it is probable that others of a similar nature will be rendered in (if the lands are not already sold) I think it would be best to lodge the Certificates which you have in the hands of Mr Hopkins to pay that part of the tax which is due for 1787, and I will devise some other method to answer the demands of the James River Company.

